Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

JEFFREY ROTHMAN

PLAINTIFF

VS

THE CITY OF NEW YORK, etc.,

et al.,

DEFENDANTS

 

JAMES MEYERSON

510 Fifth Avenue -3 Floor @ #335

New York, New York 10036
(917) 570-5369

jimeyerson@gmail.com

CIVIL No, 19-0225 (CM) (OTW)

MEMORANDUM IN SUPPORT OF
PLAINTIFF ROTHMAN'S MOTION FOR
RECUSALOF THE HONORABLE
COLLEEN McMAHON FROM
FURTHER PARTICIPATION IN THIS
MATTER (PURSUANT TO 28 U.S.C.
SECTION 455 (a) and (b) (1)

ATTORNEY FOR PLAINTIFF-MOVANT JEFFREY ROTHMAN
Case 1:19-cv-00225-CM-OTW Document 116

TABLE OF CONTENTS

TABLE OF AUTHORITIES

L. INTRODUCTION vecsasvices wivessernccecaesssawwnsens

Ly ARGUMENT wesc nemamanermereran

UL: CONCLUSION mmm

Filed 06/07/20 Page 2 of 24

1m eee ie
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20

TABLE OF AUTHORITIES

CASES:
Ashoroft vi label, $56 U.S, 662. (2009). crviasneveenenewewens

Carey vy, Piphus, 435 U.S. 247, 55 L. Ed. 2™ 251,
98S. Ct. 1042 (1978). cece centr teen e eee e eens renaeens

Foran ». Bobby, S06 US. TOS CPO 2) cossiccscwnsswcnneeracstman

Flores y. City of Mount Vernon, 41 F. Supp 2" 439
(S.D.N.Y. 1999). ccc cece eee eee teen nena neeeenes

Liljeberg v. Health Servs. Acquisition Corp,

486 U8. $47 C1988)... <r vmcanin nr iiess Rad eee

Liteky v. United States, 501 U.S. 540)1994), 0...

OTHER AUTHORITIES:
28 U.S.C. Section 435 ccc ccccccccccseeveseeveeeeeeseeevecnsuaueeees
4A2 USC. Section L983. .cccccccccccccceeseeeeceeneeeeeeeenneeneneeaes

“And the Song Knows Rage”, Morris, Wesley, New York
Times, Thursday, June 4, 2020... n.ennecercnscereeandaseaneenasantions

Rule 54 (b) of the Federal Rules if Civil Procedure vi.

Section 1983 Plan of the United States District Court for the
Southern District of New YOrk..cccccccsceseseseeseeeeeeeeeeaeeeneees

The Advisory Committee Notes to the 2015
Amendment to Rule 26 (b) of the Federal Rules
OP Civil Procedure ccc cence cent neen een ieee ene enn eens

Page 3 of 24

PAGE

7, 20

20

10, 11
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 4 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

JEFFREY ROTHMAN

PLAINTIFF
CIVIL No. 19-0225 (CM) (OTW)
VS
MEMORANDUM IN SUPPORT OF
THE CITY OF NEW YORK, etc., PLAINTIFF ROTHMAN'’S MOTION FOR
et al., RECUSALOF THE HONORABLE
COLLEEN McMAHON FROM
DEFENDANTS FURTHER PARTICIPATION IN THIS

MATTER (PURSUANT TO 28 U.S.C.
SECTION 4355 (a) and (b)( 1)

 

Pursuant to 28 U.S.C. Section 435 (a) and (b)(1) Plaintiff Rothman, by his attorney
James I. Meyerson, respectfully requests that your Honor recuse yourself from further
participation in this matter as the Judge of this Court who was randomly assigned at the
outside of the litigation to preside over the litigation. Plaintiff Rothman requests that the
case be re-assigned randomly to another judge of this Court going forward.

Inter-related thereto, Plaintiff Rothman also respectfully requests that, as part of the
recusal Order, the Court vacate all prior discovery related rulings and orders so that,
under the auspices of the newly assigned judge of this Court, the regular and ordinary
litigation discovery process afforded to litigants in this Court in other matters can go
forward in this litigation without which Plaintiff Rothman has been and continues to be
adversely impacted in his ability to fairly litigate his case. Finally and to the extent your

Honor declines to recuse yourself from further participation in this litigation, Plaintiff
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 5 of 24

Rothman requests such other and further relief that advances his right to fairly litigate his
case.

Plaintiff Rothman and his counsel seek your Honor’s recusal because they believe
that your Honor’s impartiality might reasonably be questioned because of the appearance
of personal bias or prejudice against Plaintiff Rothman. — Plaintiff Rothman and his
counsel believe such because your Honor has made it manifestly clear, by your Honor’s
multiple rulings, commencing with the Court’s August 5, 2019 dated Memorandum
Decision and Order (Doc. # 37) and continuing thereafter in your Honor’s several
subsequently issued Opinions and/or Orders including but not limited to the Court’s May
5, 2020 dated Opinion and Order (Doc. #/0/) denying Plaintiff Rothman’s Motion for
Partial Summary Judgment on his Fourth Amendment seizure and pendent State-law
claims against party Defendant New York City Police Department Detective Wunsch
(Doe. # ‘s 78-82, 95, 96 and /00) and including but not limited to the Court’s May 18,
2020 dated Order (Doc. # 103) denying Plaintiff Rothman’s Spoliation Motion (Dac. #
73), that your Honor has a hostility against Plaintiff Rothman deriving solely from your
Honor’s unjustified view that Plaintiff Rothman’s litigation should never have been
commenced in this Court and that the litigation is a nuisance, such notwithstanding that
your Honor has acknowledged that Plaintiff Rothman has a viable federal claim against
party Defendant New York City Police Department Detective Andrew Wunsch and inter-
related viable pendent State law claims against him, party Defendant New York City

Police Department Sergeant Vincent Florez, and the party Defendant City of New York.
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 6 of 24

I. INTRODUCTION

This litigation is about principle; not about principal gua money. Plaintiff
Rothman’s legitimate purpose in instituting this litigation in this Court was not to make
something out of nothing; far from that. Plaintiff Rothman has spent his entire
professional career as an attorney undertaking efforts on the part of those who have been
abused by law enforcement officers to obtain some sense of justice for them as victims of
the violation of their civil and constitutional rights (the rule of law); and to vindicate the
rule of law without which rule of law the very essence of the nation would cease to be.
See: June 7, 2020 dated Declaration of Jeffrey Rothman. Plaintiff Rothman’s purpose
in bringing this litigation on his own behalf is likewise to vindicate the rule of law as a
consequence of what he believes was the violation of the rules of law embodied in the
nation’s founding Constitution and its subsequent amendments when: (a) he engaged
with party Defendant New York City Police Department Detective Andrew Wusnch and
party Defendant New York City Police Department Sergeant Vincent Flores on
December 13, 2017 and when in that engagement Plaintiff Rothman believed, rightfully
so in the opinion of his attorney in this litigation, that he was subjected to conduct that
violated not only the policies (rules of law) of the New York City Police Department but,
as well and as importantly (perhaps more importantly), the nation’s rules of law that are
memorialized in the provisions of the United States Constitution and in the post Civil
War Civil Rights Act of 1871, 42 U.S.C. Section 1983, the latter of which was passed by
Congress to provide the people of this country with remedies in a federal court for the
violation of constitutionally guaranteed rights which they have suffered at the hands of

the agents of government who have been entrusted with guaranteeing and protecting
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 7 of 24

those very rights -whatever the nature and value of actual physical and/or emotional
injuries associated with the violation of the guaranteed rights; and, when thereafter, (4) he
took various steps to secure some form of redress from the party Defendant City of New
York and from the party Defendants Wunsch and Florez for the unlawful conduct to
which he was subjected by law enforcement agents of the party Defendant City of New
York.

The pre-federal Court litigation relief which Plaintiff Rothman sought from the party
Defendant City of New York in advance of the commencement of his litigation in this
Court included his eventually partially successful efforts to have the party Defendant City
of New York discipline party Defendants Wunsch and Florez for their conduct which
Plaintiff Rothman believed violated the policies of the New York City Police Department
but which efforts did not and could not seek to secure any relief for himself for the
violation of his federally guaranteed constitutional and civil rights, something which this
Court was designed provide him and which was the reason why Plaintiff Rothman
ultimately commenced his litigation in this venue.

Ultimately, this litigation in this Court seeks something that is infinitely more valuable
than principal, which is trivial. It is about the value of the rule of law whose value is
infinite.’ It is something which should be honored and respected whatever the “monetary
value” that attaches to any physical and/or emotional injuries if any associated with the

constitutionally offensive conduct to which Plaintiff Rothman was subjected.

 

' This thought is a paraphrase ofa quote from the late distinguished jurist Elbert Tuttle
who sat on the United States Court of Appeals for the Fifth Circuit during the civil rights
movement era of the 1960’s. Judge Tuttle was addressing the worth of lawyer’s labors on
behalf of civil rights litigants, which he deemed to be infinite in value, with the monetary
worth of whatever fee that the attorney might have to charge which he deemed to be
trivial in comparison to the attorney’s labors in the vineyard of the civil rights struggle.
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 8 of 24

Lurking under the surface of the Court’s analyses of the constitutional claims asserted
by Plaintiff Rothman in this litigation, if it has not broken through the surface of the
Court’s several analyses staring with its initial August 5, 2019 dated Memorandum
Opinion and Order (Doc. #37) and going forward thereafter is not simply an annoyance
by the Court that this litigation was even commenced but an overt hostility by the Court
to the fact of the commencement of the litigation itself in this Court: that the litigation is
unimportant and a burden to the Court’s administration of its docket; that the litigation
should not have been brought even though the Court acknowledged in its August 5, 2020
dated Memorandum Decision and Order that Plaintiff Rothman has asserted a viable
federal Fourth Amendment claim against party Defendant New York City Police
Department Detective Andrew Wunsch and to related pendent-New York State law
claims against him, party Defendant New York City Police Department Sergeant, and
the party Defendant City of New York .

Plaintiff and his counsel respectfully but vigorously disagree with the Court’s
manifestly conveyed view that this litigation is a nuisance to the Court and should never
have been commenced. Plaintiff Rothman and his attorney believe that the Court’s view
in this respect has metastasized into open hostility and denigration of the very of fact of
the litigation. They believe that the manifested hostility of the Court has had a very
serious impact on the Court’s review and analyses of the claims advanced by Plaintiff
Rothman in this litigation and that were the subject of the Defendants Rule 12 (b) (6)
Motion to Dismiss. The claims are in the judgment of Plaintiff Rothman and his counsel
very important claims not simply to Plaintiff Rothman himself but, in the over-arching

context of over-sight of police conduct by the party Defendant City of New York and
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 9 of 24

ultimately by the Court in enforcement of the rule of law in the litigation process in this
Court, to the public at large.

The Court’s open hostility has, as well, had a very serious impact the post August 5,
2019 decisions and Orders of this Court related to the discovery process to which
Plaintiff Rothman was and is entitled-yes, entitled; and which Plaintiff Rothman was
significantly denied this notwithstanding that virtually all plaintiff-litigants receive in
virtually all constitutional and civil rights litigations that survive a pre-discovery Rule 12
Motion to dismiss.

Accordingly, Plaintiff Rothman and his counsel believe that this Motion for Recusal
by your Honor, as the Judge assigned to preside over the litigation and to make
substantive and procedural judgments in the litigation and to grant or deny relief
associated therewith as it has on multiple occasions to this point in time, is necessary in
order to address what Plaintiff Rothman and his counsel believe is the fundamentally
hostile, unfair, biased administration of the litigation by the Court solely because of the
fact that the litigation was commenced and because, in the view of Plaintiff Rothman and
his attorney, the Court views the litigation to be waste of the Court’s time. This litigation
is not “nonsense” and the Court’s reference to a position advanced by Plaintiff Rothman
and his attorney set forth in the litigation is simply a misplaced, hostile, unfair, and biased
view by the Court of the litigation as whole.

Plaintiff Rothman and the undersigned by no means seek to impugn your Honor’s
integrity by bringing the instant application. Your Honor is the well-respected Chief
Judge of this Court. Plaintiff Rothman and the undersigned respect and appreciate your

Honor’s long service on this Court. However, both the substance and the tone of your
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 10 of 24

Honor’s prior rulings and Orders in this case make it clear that the instant application is
necessary and that the Court should grant the Recusal Motion.

With such as a preliminary contextual frame of reference, Plaintiff Rothman’s counsel
advances the following arguments in support of Plaintiff Rothman’s Motion

I]. ARGUMENT

28 U.S.C. §455 (a) states that “[a]ny justice, judge, or magistrate judge of the United
States shal! disqualify himself in any proceeding in which his impartiality might
reasonably be questioned.” 28 U.S.C. $455 (b) (1) states that “[h]e shall also disqualify
himself ... [w]here he has a personal bias or prejudice concerning a party ....” For the
reasons set forth herein, your Honor should disqualify herself under either or both of
these provisions. A reasonable person viewing the Court’s rulings and Orders issued in
this case could conclude that your Honor is so jaundiced toward Plaintiff Rothman and
his case that fair proceedings have been, and will continue to be, denied to him.

“The very purpose of § 455(a) is to promote confidence in the judiciary by avoiding
even the appearance of impropriety whenever possible.” See: Liljeberg v Health Servs.
Acquisition Corp., 486 U.S. 847, 865 (1988). See also: Lifeky v United States, 510 U.S.
540, 557-558 (1994) (Kennedy, Blackmun, Stevens, and Souter, concurring):

“Section 455(a) provides that a judge “shall disqualify himself in any
proceeding in which his impartiality might reasonably be questioned.” For
present purposes, it should suffice to say that § 455(a) is triggered by an
attitude or state of mind so resistant to fair and dispassionate inquiry as to
cause a party, the public, or a reviewing court to have reasonable grounds
to question the neutral and objective character ofa judge’s rulings or
findings. I think all would agree that a high threshold is required to satisfy
this standard. Thus, under § 455(a), a judge should be disqualified only if
it appears that he or she harbors an aversion, hostility or disposition of a

kind that a fair-minded person could not set aside when judging the
dispute.
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 11 of 24

The statute does not refer to the source of the disqualifying partiality. And
placing too much emphasis upon whether the source is extra-judicial or
intra-judicial distracts from the central inquiry. One of the very objects of
law is the impartiality of its judges in fact and appearance. So in one sense
it could be said that any disqualifying state of mind must originate from a
source outside itself. That meta-physical inquiry, however, is beside the
point. The relevant consideration under § 455(a) is the appearance of
partiality, see Liljeberg, supra, at 860, not where it originated or how it
was disclosed.”

Plaintiff Rothman does not request disqualification simply because he disagrees with
the Court’s rulings. Indeed, neither the Plaintiff Rothman nor his attorney has ever
sought a judge’s disqualification in any Court before which they has practiced this
notwithstanding that Plaintiff Rothman has practiced before this Court for close to
seventeen (17) years (since August of 2003) and according to PACER has been counsel
for plaintiff-litigants in two hundred and eleven (211) cases in this District, alone, see:
June 7, 2020 dated Declaration of Plaintiff Rothman submitted contemporaneous
herewith; and this notwithstanding that Plaintiff Rothman’s attorney has been practicing
law in this Court. among other courts throughout the country including numerous Courts
in the deep south of the nation for almost fifly years and according he has been counsel
for plaintiff-litigants in hundreds of cases filed in this Court. See: June 7, 2020 dated

Declaration of James I. Meyerson submitted contemporaneous herewith and his

biographical information attached thereto.

However and because your Honor has indicated and manifested a hostility toward
Plaintiff Rothman and Plaintiff Rothman’s attorney simply for commencing the litigation
because the Court has conveyed a personal view that it believes the case and the claims
encompassed therein are therefore of little importance and because associated therewith

the Court has issued rulings and Orders which have severely prejudiced Plaintiff by
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 12 of 24

limiting his ability to effectively litigate his case, the Court must grant Plaintiff

Rothman’s Recusal Motion.

In the Court’s August 5, 2019 dated Memorandum Decision and Order granting in
part and denying in part Defendants’ Rule 12 Motion to Dismiss, the Court indicated
from the outset that it deemed the case was much ado about nothing, See: Memorandum
Decision and Order (Doc. # 37 at page /) (stating, after summarizing the facts of the
case, that “[o]ut of this, Plaintiff and his attorney have fashioned a nine-count complaint
alleging violations of the United States Constitution, the New York State Constitution, and
New York State common law torts’; and stating that “[g]iven the value of the case, and
consistent with Fed. R. Civ. P. 1, the Court has entered a scheduling order that will
ensure the just, speedy, and inexpensive resolution of this case.”). The Court’s
scheduling order (Doc. #37 at pages 38-40) stated as follows:

“So what we have left is a case about whether Plaintiff is entitled to
recover damages under federal and/or state law for the seizure of his pen
(which was returned to him within minutes of its being taken from him),
and/or for having papers thrown at him by Flores. All other claims have
been dismissed,

Fed. R. Civ. P. | provides that the civil rules are to be construed,
administered and employed, by the court and by the parties, ina manner
that promotes the just, speedy and inexpensive determination of cases.

As this is not a case in which the Court would charge punitive damages -
that is apparent from the pleadings - any damages that might be awarded
in the event Plaintiff prevails are likely to be negligible, and would be
vastly exceeded by the cost of taking extensive discovery. Moreover,
none is really needed. This is a "he said-he said" case; Plaintiff has more
or less told his story in the complaint, and the officer defendants can easily

enough tell their version on the witness stand.

In short, in order to dispose of this case expeditiously and at minimal cost,
what the parties need is to go to trial as soon as possible.”
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 13 of 24

Therefore, the court enters the following order: within sixty days of the
date of this decision, each party must turn over to the other side all
discovery required by Rule 26. By order of this court, such discovery
includes (1) the name of every witness to the event alleged by Plaintiff and
the name of every person within the NYPD who participated in any
investigation thereof, together with (2) every single document, piece of
paper, email or other electronic communication, memorandum, report or
investigative note in its possession, custody or control concerning this
incident and Plaintiff's subsequent complaint about it. For purposes of this
order and this lawsuit, this applies to investigative notes of the NYPD, but
not the CCRB, which is not a party to this case and which will not be
added as a party to this case.”

In order to effectuate Rule |, no depositions, requests for production of
documents or interrogatories will be allowed, as these methods of
discovery would not promote the speedy or inexpensive resolution of this
case. The court has already ordered the parties to turn over all documents
that are relevant to the remaining claims. Counsel can ask all the relevant

 

? Given all of the information which was accumulated by the New York City Civilian
Complaint Review Board (CCRB) as a consequence of its investigation of Plaintiff
Rothman’s Complaint to it, including Plaintiff Rothman’s own statement to the CCRB as
well as the statements of party Defendants New York City Police Department Detective
Wunsch and Sergeant Florez, Plaintiff Rothman sought to have the Court require the
party Defendants to produce the City agency investigatory file of the incident after the
Court expressly declined to allow the Plaintiff access to such in its August 5, 2018
Memorandum Decision and Order (Doc, # 37) because the CCRB had not be named as a
party Defendant even though it is an agency of the City of New York and the City of
New York is a named party Defendant to the litigation.

Consistent with its hostility to the case because the case was filed and the Court does not
deem such to be anything but a nuisance and not something worth its times to administer,
the Court declined to permit Plaintiff Rothman to have access to the materials when
Plaintiff Rothman sought to have access to the same (Doe. #'s 4], 42, 46, 48, 51),

Such is particularly problematic given that, under relevant provisions of the Section
1983 Plan of this Court to which this case was initially assigned per the Individual Rules
of your Honor ((Doc. # 8) but which your Honor implicitly if not explicitly opted out on
your own per the Court’s August 5, 2019 Memorandum Decision and Order (Doc. # 37)
when the Court otherwise ordinarily does not do so, the information would have been
required to be produced.

As it turns out, the party Defendant City of New York elected to produce the CCRB
materials notwithstanding the Court’s ruling otherwise although the party Defendant City
did not provide Plaintiff Rothman with information and documents about any relevant
complaints previously filed with the CCRB about the conduct of party Defendant
Wunsch and/or Florez if any, which would, under the Southern District #’s Section 1983
Plan, have been required to be produced.

 

10
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 14 of 24

questions they want to the witnesses who are called at the trial of this
3
action.

By October 30, 2019, each party shall tum over to the other side a list of
all witnesses it intends to call at trial and all documents it intends to
introduce. No party will be permitted to call any witness or to introduce
any document that does not appear on said list. The court suspends its
usual rule for the submission of a pre-trial order and there will be no final
pre-trial conference.

From and after October 31, 2019, the parties are on 72 hours’ notice for
trial. When called for trial the parties must appear; there will be no
adjournments.”"

The Court has presided over many cases involving the violation of constitutional
rights; and Court has acknowledged their sanctity. See: Flores v. City of Mount Vernon,

41 F, Supp. 2d 439 (S.D.N.Y. 1999). Moreover, the Court is aware that the value of the

 

3 The Court made no reference whatsoever to foreclosing the Plaintiff from utilizing the
Federal Rules of Civil Procedure mechanism of Requests for Admissions, something
which Plaintiff Rothman served but which the party Defendants refused to even consider.
Consistent with its manifested hostility, Plaintiff Rothman has had no success in getting
your Honor to even address (Doc, #'s 70, 71, 72, 73, 75, and 103).

* Not insignificantly, by the August 5, 2018 Memorandum Decision and Order (Doc. #
37) your Honor on your own took this litigation out of the Section 1983 Plan of this
Court to which it had been assigned (Doc. #8) with all of the procedures associated
therewith including early mandatory mediation which, Plaintiff Rothman and his counsel
believe, would have navigated this matter to a successful resolution without all of the
extended litigation in which we are now engaged.

In that regard and well before the party Defendants filed their Rule 12(b) Motion to
Dismiss, Plaintiff Rothman’s counsel made an absolutely reasonable proposal for
resolution of this matter. No response was forthcoming form the party Defendants’
counsel. Since that time and to this very date, Plaintiff Rothman’s counsel has made
revised demands which are totally reasonable and which in the judgment of Plaintiff
Rothman’s counsel could likely have resolved this matter but for the intransigence of the
party Defendant City’s Law Department which seems to have adopted the hostility
toward Plaintiff Rothman’s litigation that the Court has manifested and which now
propels this Motion by your Honor for Recusal.

To the extent that Magistrate Judge Ona T. Wang’s concluded that an in person
settlement conference would be a “waste of time” and therefore she would not hold an in
person settlement conference (Doc. #'s 45, 5/, 56, and 58), such is an absolutely baseless
observation growing out of the telephone conference call which was designed to set a
date for the in person settlement conference; and about which Plaintiff Rothman’s
counsel disagrees,

11
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 15 of 24

vindication of constitutional rights does not lie in the amount of damages sought or the
amount of damages likely to be recovered. See: Farrar v. Hobby, 506 U.S. 103, 121
(1992) (O’Connor, J. concurring) (“Carey v. Piphus, 435 U.S. 247, 254, 55 L. Ed. 2d
252, 98 S. Ct. 1042 (1978), makes clear that an award of nominal damages can represent
a victory in the sense of vindicating rights even though no actual damages are proved.”).

The Advisory Committee Notes to the 2015 Amendment to Rule 26 (b) of the Federal
Rules of Civil Procedure states in this regard:

“It also is important to repeat the caution that the monetary stakes are only
one factor, to be balanced against other factors. The 1983 Committee Note
recognized “the significance of the substantive issues, as measured in
philosophic, social, or institutional terms, Thus the rule recognizes that
many cases in public policy spheres, such as employment practices, free
speech, and other matters, may have importance far beyond the monetary
amount involved.” Many other substantive areas also may involve
litigation that seeks relatively small amounts of money, or no money at all,
but that seeks to vindicate vitally important personal or public values.”

At present throughout New York City, and all around the nation, the streets are roiling
in protest over the recent horrific death of George Floyd at the hands of the police in
Minneapolis, Minnesota. The importance of cases seeking to address and remedy police
abuse of authority and the unlawful use of violence by the police has never been clearer.
The failure of the New York City Police Department, of the Law Department of the party
Defendant City of New York, and indeed of federal courts throughout the country
including in this City to take serious and to effectively address lower level abuses of
power, violence, and dishonesty by members of the law enforcement agencies including
the New York City Police Department notwithstanding pontifications to the contrary that

that they do take such claims seriously and they recognize the sanctity of the claims and

rights at stake — create a direct line to violations of constitutional and civil rights by law

2
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 16 of 24

enforcement officers that produce much more catastrophic consequences, for example
death, than the consequences that Plaintiff Rothman suffered for the violation of the very
same constitutional right at issue (the Fourth Amendment guarantees against unlawful
seizures of person and property).

And then the hue and cry goes out —how did this happen? And the reason such
happens is because, when law enforcement officers are immune from accountability by a
law enforcement agency or the municipality because the constitutional violation does not
result in catastrophic injury and the claim is not given the seriousness that it is due —by
the agency, by the municipality and, yes, by Courts, we, as a collective nation, reap what
we have sown.

The constitutional and yes the pendent State law issues in this case are thus of great
importance, beyond Plaintiff Rothman. Notwithstanding the absence of consequential
physical and emotional injuries the litigation is all about the rule of law and its required
respect by law enforcement officers with their vast powers and ability to kill someone
and not be held accountable. The litigation thus serves a vital public purpose. And the
Court’s initial August 5, 2019 dated Memorandum Decision and Order the Court’s
scheduling order associated therewith and the subsequent Opinions and Orders of this
Court, have denigrated, rather than honored, the substantive constitutional claim that ts at
stake in this litigation; and the Court has done so because the Court has a demonstrated
hostility toward the case simply and solely because it deems the case to be irrelevant and
a nuisance and a litigation which should never have been commenced.

The individual party Defendants Wunsch and Florez are alleged to have crossed a

very important line by resorting to unjustified physical aggression, and then by perjuring

13
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 17 of 24

themselves before the New York City Civilian Complaint Review Board (*CCRB”). In
its August 5, 2019 dated Memorandum Opinion and Order the Court described this
litigation as a “he said-he said” case, which of course is a very common state of affairs in
litigation. In most civil rights cases the plaintiff-litigant and the law enforcement officer
defendant-litigant present very different narratives of what they claim occurred during the
incident in question.

In this litigation, however, the Plaintiff Rothman has been denied the opportunity to
use all of the normal discovery mechanisms - interrogatories, document requests,
depositions, or otherwise” - to seek, obtain and develop evidence that would provide him
the opportunity to establish (either on a summary judgment motion or at a trial) that his
narrative is the credible narrative; and that the individual party Defendants’ narratives are
not credible. Plaintiff Rothman has been unable to seek and obtain written discovery
concerning, for example, the individual Defendants’ prior disciplinary histories, including
any prior history of similar misconduct or false statements.

Plaintiff Rothman has been unable to ask Detective Wunsch all sorts of discovery
relevant and potentially trial admissible questions concerning his career with the New
York City Police Department, including the reason why, as a Detective, party Defendant
Wunsch has been assigned to work behind a reception desk at police headquarters rather
than doing the functions ordinarily assigned to a New York City Police Department

detective. Plaintiff Rothman has been unable to ask any questions of the individual party

 

> The Court has still not ruled upon that aspect of Plaintiff's November 25, 2019 Rule 72
Objections (Doc. #73) which address Magistrate Judge Ona T. Wang’s denial of Plaintiff
Rothman’s Motion related to his Request for Admissions that were served upon the party
Defendants. Magistrate Judge Wang’s discovery rulings in this case - all of which have
been against Plaintiff Rothman- have been based explicitly upon the Court’s August 5,
2019 dated Memorandum Opinion and Order and the scheduling aspect set forth therein.

14
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 18 of 24

Defendants Wunsch and Florez at depositions in order to probe their narratives in
advance of the trial of this matter and to develop material for cross-examination in
advance of the trial, as every other litigant in every other case may do (whether the
litigant be a plaintiff- litigant or a defendant-litigant).° Plaintiff Rothman has also been
unable to take depositions concerning the failure of the party Defendant City to preserve
the critical and highly probative (and missing) One Police Plaza security video footage
depicting the inter-actions between Plaintiff Rothman and the individual party
Defendants Wunsch and Florez on December 13, 2017 this notwithstanding the fact that
Plaintiff Rothman’s transmitted a timely and explicit December 28, 2017 dated
preservation of evidence demand letter which was received by the party Defendant City
well within thirty days of the December 13, 2017 incident when the preservation letter,
which was addressed to then Corporation Counsel of the City of New York Zachary
Carter, Esq., was personally served on him at his Office on December 29, 2017; and
thereafter received by the New York City Police Department in early January, 2018.

In all of the many cases that Plaintiff Rothman has handled as an attorney on behalf of
civil rights plaintiff-litigants, Plaintiff Rothman has never before encountered a limitation
on discovery such as that which the Court has set in this matter. See: June 7, 2020 dated
Declaration of Plaintiff Rothman. The same is true of Plaintiff Rothman’s attorney over
the course of his long -too long perhaps- fifty year career as a civil rights attorney. See:

June 7, 2020 dated Declaration of James I. Meyerson.

 

° As this Court is aware, Federal Rules of Civil Procedure Rule 30 (a) (2) (A) (i) requires
leave of Court for a party-litigant to take more than ten (10) depositions. Neither Plaintiff
Rothman nor his attorney is aware of any other litigation where a Court has limited a
party-litigant to /ess than ten (10) depositions and has prohibited the party Defendants
trom taking any depositions whatsoever.

15
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 19 of 24

In the Court’s August 5, 2019 dated Memorandum Decision and Order the Court ruled
—at the very outset of the case and based only upon the pleadings and without having
seen or heard any of any evidence — that it would not provide the jury a punitive damages
instruction. The Court did so notwithstanding that a punitive damage instruction would
absolutely be appropriate if'a jury determined that the individual party Defendants
Wunsch and Florez had committed perjury when cach appeared before the before the
New York City Civilian Complaint Review Board (CCRB) and gave statements under
penalty of law to the CCRB investigators (as did Plaintiff Rothman); and/or if the jury
concluded that either or both of the individual party Defendants Wunsch and Florez
committed perjury about material facts relevant to the December 13, 2017 event when
each took the witness stand during the trial of action.

Making a false official statement is a serious violation of Section 203-80 of the New
York City Police Department’s Patrol Guide (the governing policies, practices, and
procedures of the New York City Police Department to which members of the police
force, whatever their respective titles, are required to adhere), Section 203-80 states - as
it should - that, absent exceptional circumstances, a member of the New York City Police
Department will be dismissed from the police department for intentionally making a false
official statement. The Court pre-judged the issue of punitive damages at the very outset
of the case; and it did so because of its open hostility to the fact that Plaintiff Rothman
commenced the litigation and the Court was punishing him for doing so just as in other
aspects of its rulings and Orders described previously herein the Court was doing so.

In the Court’s recent, May 18, 2020 dated Order Regarding Plaintiff Rothman’s

Motion for Sanctions (Doc. # /03), which denied Plaintiff's Rule 72 Objections

16
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 20 of 24

concerning the Defendants’ failure to preserve the video evidence depicting the
December 13, 2017 incident that is the subject of the litigation and the claims
encompassed therein, the Court makes it abundantly clear that your Honor is possessed of
a hostility toward Plaintiff Rothman’s litigation and is punishing him in every respect so
as to make it difficult, if not impossible, for him and his attorney to litigate the case
effectively. In its one page May 18, 2020 dated Order, the Court held as follows:

“Judge Wang provided a number of valid reasons for her denial, many of
which stem from this Court’s prior determination that ‘no depositions,
requests for production of documents or interrogatories will be allowed, as
these methods of discovery would not promote the speedy or inexpensive
resolution of this [he said-he said] case. (Dkt. No. 37 at 40.)’ For
instance, Judge Wang explained that, even if spoliation had occurred
(although there was no evidence that the Defendants had breached their
duty to preserve relevant information), sanctions would be inappropriate
since the video was of minimal relevance, given that the party’s lone
remaining dispute [sic] is over each party’s perception of the pen incident,
not the fact that such incident occurred. (Dkt. No. 72, at 9.) Furthermore,
the magistrate found no potential for prejudice to Rothman even in the
event of spoliation, given that he will have the opportunity to testify in
open court about his recollection of the incident, and was already bound by
the Court’s order barring further discovery in this case.”

Such makes no sense; and the Court knows such In its perfunctory May 18, 2020
dated Order (Doc. # 103), the Court ignored all of the case-law cited by Plaintiff
Rothman; case law which discusses what is obvious to even any layperson: that video
evidence depicts in objective terms what occurred and what did not occur during an
incident. Video evidence this is often dispositive with respect to credibility disputes that
arise as a result of the different testimonial narratives offered up by the contesting parties

about the event out of which the constitutional dispute arises.’ Thus the destruction of

 

” As the distinguished and award winning New York Times culture critic Wesley Morris
wrote in his published piece in the New York Times on Thursday, June 4, 2020 “... And
the Song Knows are Rage’: “It’s video that is currently breaking open the United States,
again.” It’s the video in this case which would have “broken open” the truth in this case;
and, ultimately resolved this case, it is believed as a matter of fact if not law, in Plaintiff

17
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 21 of 24

video evidence in this litigation is the profoundly prejudicial to a party that has demanded
its preservation- in this case Plaintiff Rothman. Why we would make the preservation
demand other than because what is has testified to as the narrative of the event is the true
and accurate narrative. The destruction of the evidence by the party Defendant City of
New York is especially prejudicial where Plaintiff Rothman is his only witness in support
of his narrative (at least as Plaintiff Rothman believes such to be the case since he has
been denied any effective discovery process to determine whether there were any other
eye witnesses to the engagement between him and party Defendants Wunsch and Florez).

In the Court’s multiple Opinions and/or Orders, your Honor has repeatedly
emphasized that the trial of this action will turn on which of the narratives a jury finds
more credible, Plaintiff Rothman’s or those of the individual party Defendants Wunsch
and Florez. See: the Court’s May 5, 2020 dated Opinion and Order Denying Plaintiff's
Motion for Partial Summary Judgment (Dec # /0/ at page 7).

“Likewise, it is of no consequence that the Court denied the motion to
dismiss the claims against Wunsch on the basis of qualified immunity. The
litigants are well aware that when reviewing a motion to dismiss, ‘a court
must accept as true all of the allegations contained in a complaint ...’
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (see also Dismissal Order at
10). Therefore, it is incorrect to say that this Court ever ‘decided’ that
Wunsch lacked a reasonable justification for his actions. | did no such
thing. The Court merely concluded that Rothman’s allegation to that
effect, supported by Rothman’s version of the facts without permitting
contradiction by Wunsch, was sufficient to survive a motion to dismiss.

As it turns out (and I cannot pretend to be surprised), Wunsch’s account of
the story is substantially different from Rothman’s and, if believed by a
trier of fact, would permit the court to dismiss this action on the ground of
qualified immunity or a jury to find in favor of defendant. For that we
have to go to trial.”

 

Rothman’s favor. The video evidence would be the best proof of what Mr. Morris
describes as the “counterfactual” to the law enforcement narrative and without which
video memorialized “counterfactual” the law enforcement narrative holds far, far too

much sway I the nation.

18
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 22 of 24

See also: the Court’s May 5, 2020 dated Opinion and Order (Doc. # /0/ at pages 8-9).
From the standpoint ofa reasonable observer, the each of the references above and
each collectively together exude a powerful aura of hostility by the Court toward Plaintiff

Rothman deriving from the fact that Plaintiff Rothman, who the Court has repeatedly

emphasized, often tartly, is a lawyer)," has brought this case at all.” While the Court was
clearly constrained to recognize in its ruling on the party Defendants’ Motion to Dismiss
that Plaintiff had stated certain viable federal and pendent State law claims against party

Defendant Wunsch and viable pendent State law claims against party Defendant Florez

 

® See: the Court’s August 5, 2019 dated Memorandum Decision and Order (Doc. # 37 at
page two (2)) (recognizing that Plaintiff Rothman participated in working on the
pleadings and stating: “[o]ut of this, Plaintiffand his attorney have fashioned a nine-
count complaint alleging violations of the United States Constitution, the New York State
Constitution, and New York State common law torts.’’); see also, the Court’s 8/5/19 dated
Memorandum Opinion and Order at page 16 (“Indeed, according to Plaintiff (who is a
lawyer, and who knows how to plead an excessive force claim), Wunsch grabbed only
the pen, not Plaintiff himself.”); see also: the Court’s May 5, 2020 dated Opinion and
Order (Doe. # /0/ at page 6) (“The instant proceeding is to determine whether Wunsch’s
actions were unconstitutional. Discourtesy and unconstitutionality are two very different
things - as any attorney qualified to practice in this court ought to know.”).

” The Court has also suggested that Plaintiff Rothman should really have been satisfied
with the New York City Police Department’s disciplinary response to the incident, and
reiterated its view that Plaintiff had tried to make a big deal out ofa small thing. See:
May 5, 2020 dated Opinion and Order (Doc. # 10] at page 1) denying Plaintiff
Rothman’s Motion for Partial Summary Judgment (“This action arises from an
altercation that took place on December 13, 2017, when one of the Defendants, New
York City Police Detective Andrew Wunsch, grabbed a pen from the hand of Plaintiff
Jeffrey Rothman. Dissatisfied with the New York Police Department’s disciplinary
response to the incident, Rothman filed a nine-count complaint against Wunsch, his
supervisors, the NYPD’s top brass, and the City, alleging violations of the United States
Constitution, the New York State Constitution, and causes of action sounding in New
York State common law.”). Whatever the Court’s view of whether Plaintiff Rothman
should or should not have been satisfied with the New York City Police Department’s
disciplinary response to the incident (which Plaintiff Rothman did not even know at the
time this case was filed, as the CCRB mailed the disposition letters to the wrong address),
such certainly does not bear on the Court’s responsibility to adjudicate the case neutrally
and without hostility and bias toward Plaintiff Rothman’s as is manifest throughout the
written record of this case to date.

ug
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 23 of 24

(and inter-related to the pendent State law claims against the party Defendant City of
New York), it is equally clear that that your Honor considers Plaintiff Rothman’s
litigation and his claims viable claims to be a waste of the Court’s time and without
value to him, to the public at large in his status as a “private attorney general” enforcing
the provisions of the nation’s constitution and its civil rights laws for which blood has
been spilled, and to the Court itself.

Plaintiff Rothman seeks only a fair playing field upon which to litigate his matter in
this Court. It has been denied to him by your Honor at every phase of this litigation to
date. The fact that Plaintiff Rothman is an attorney does not mean that his rights as a
litigant should be valued less than any other plaintiff-litigant.

Thus, Plaintiff Rothman respectfully moves that your Honor recuse yourself from
presiding over further proceedings in this case, and that a new judge be randomly
assigned with full responsibilities to consider and to re-consider all matters heretofore
addressed by this Court to date. See: Liljeberg v. Health Services Acquisition Corp., 486
U.S. 847, 859-60 (1988) (finding that vacatur is appropriate regardless of “whether or not
the judge actually knew of facts creating an appearance of impropriety”). Further and if
your Honor declines to disqualify yourself, Plaintiff Rothman requests that your Honor
re-consider all of the prior rulings in this case and put in place a discovery schedule that
provides the parties with the right to the normal mechanisms of discovery which they
have been denied to this point. See: Rule 54 (b) of the Federal Rules of Civil Procedure
(“any order or other decision, however designated, that adjudicates fewer than all the

claims or the rights and liabilities of fewer than all the parties... may be revised at any

20
Case 1:19-cv-00225-CM-OTW Document 116 Filed 06/07/20 Page 24 of 24

time b efore the entry of a judgment adjudicating all the claims and all the parties’ rights
and liabilities.”).
Il. CONCLUSION
For all the reasons set forth above, the Court should grant the requested
relief.

DATED: New York. New York
June 7, 2020

/s/ James I. Meyerson

JAMES MEYERSON

510 Fifth Avenue -3" Floor @ #335
New York, New York 10036

(917) 570-5369

jimeyerson@gmail.com
ATTORNEY FOR PLAINTIFF-MOVANT

TO:

THE HONORABLE Colleen McMahon
United States District Judge and Chief Judge
Southern District of New York

United States Courthouse

500 Pear! Street-Suite # 2550

New York, New York 10007

BRIAN FRANCOLLA, ESQ.

Senior Counsel

City of New York

Special Federal Litigation Division

100 Church Street

New York, New York 10007

(212) 356-3527

(212) 356-3509 (FAX)

bftancol@law.nyc.gov

ATTORNEY FOR DEFENDANTS CITY OF NEW YORK, WUNSCH, AND FLOREZ

Zl
